       Case 19-12064-jkf          Doc 28     Filed 12/29/20 Entered 12/29/20 10:48:44           Desc Main
                                             Document      Page 1 of 1



Timothy B. McGrath            UNITED STATES BANKRUPTCY COURT                                         Clerk’s Office
  Clerk of Court                      EASTERN DISTRICT OF PENNSYLVANIA                                     Telephone
                                              Robert N.C. Nix Building                               (215) 408-2800
                                                900 MARKET STREET
                                                         Suite 400                                  Divisional Office
                                               PHILADELPHIA, PA 19107-4299                   Suite 300 The Madison
                                                                                             400 Washington Street
                                                                                                Reading, PA 19601
                                                                                                        (610) 320-5255


                                               December 29, 2020

      Mustafa Sali
      6251 Wister St.
      Phila., PA 19138


                                       Re:

      Dear    Mr/Ms Sali:     ,

           This is in response to your recent letter regarding your credit report. It is not the policy of
      the court to report to any credit agency, nor do we intercede with the removal of questionable
      reporting.

      If you have any questions , you may contact us at 215-408-2800.
      Very truly yours,
      Timothy B. McGrath
      Clerk of Court


      BY:_______Randi J._______________
                     Deputy Clerk
